PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/948,189
Filing Date: 9 Apr 2018
Appellant(s): Sahlin et al.



__________________
Daniel P. Homiller
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/07/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claims 1, 3-6, 8-10, 12-15, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yin et al. (US 20130039193).

Claims 2, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Seo et al. (US 20110250897).


(2) Response to Argument

Appellant’s Remarks have been fully considered but they are not persuasive for the following reasons:

Regarding Independent Claims 1, 6, 10, 15, 21, and 22:
Appellant submitted that Yin (US 2013/0039193) fails to disclose “the grant message containing information indicating that fewer symbol intervals will be utilized in the transmit subframe than in the normal subframe,” as recited in the claims. (See Brief, pages 8-14). The Examiner respectfully disagrees.
The Examiner recognizes that Appellant’s sole contention is that the grant message of Yin does not contain information indicating that fewer symbol intervals will be utilized in the transmit subframe, but rather it is the timing of the grant that indicates the shortening of the transmit subframe. Appellant alluded to Yin’s PDCCH with DCI format 0 (i.e. grant message) as only implicitly indicating the conversion of a subframe into a special subframe (a shortened subframe). This is utterly refuted by Yin’s disclosure.
The Examiner reiterates [as stated in previous Office Actions] that the claims never specify/define the manner in which the grant message indicates the shortening of a transmit subframe. A person of ordinary skill in the art understands that a DCI format 0 grant message received in a subframe m affects the uplink transmission in a later subframe n. The grant message contains the necessary information which indicates the resources and timing used for transmission in a later subframe n.

Yin unequivocally discloses that a subframe n is converted to a special subframe type 2 (S2) (i.e., a shortened subframe) based on receiving a grant message in subframe n-4. The grant message received in subframe n-4 explicitly schedules the PUSCH resources for, and thus converts, the downlink subframe n to a special/shortened subframe... See Yin [0195-0196]. 

explicitly specifies PUSCH allocation in the uplink region for the special subframe type 2 (S2). See Yin ([0185]). 
Therefore, Yin’s grant message causes the conversion of a normal downlink subframe into a special subframe, and also explicitly specifies the information for converting the special subframe through allocation of resources for PUSCH in the special subframe, i.e., it dictates how the subframe is shortened.
Yin ([0205-0206]) further explains this concept, and states that if a PDCCH DCI format 0 in a previous subframe schedules a PUSCH transmission in a current downlink subframe, then the current subframe may be converted to a special subframe type 2.
Shortening a current transmit subframe is contingent upon receiving the DCI format 0 message (grant message) in a previous subframe having DCI format 0 for PUSCH assignment (that is not allowed to have DCI format 0 for PUSCH assignment in current 3GPP Release 8, 9 and 10 specifications ... ", See Yin [0195]), indicating the target downlink subframe to be converted to a special subframe.

Appellant is adamantly arguing that Yin UE's decision to covert a downlink subframe into a special subframe is based only on the timing of receiving the grant message. It is noted that the claims do not preclude features related to the timing of the grant. Furthermore, according to Yin’s disclosure, it is the explicit scheduling information n is converted to a special/shortened subframe.

In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “There is nothing in Yin's grant message (e.g., a single bit) indicating whether a subframe should be converted,” and “the grant message contains information indicating that the subframe is to be shortened. This information can obviously take any of various forms; the Application explains that this information might be expressed in a single bit, for example, in which case the UE may shorten the subframe by a predetermined number of symbols.” See Brief pages 18-20) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding dependent Claims 2, 7, 11, and 16:
Appellant argued that the rejections of the dependent claims should be reversed based on the arguments presented above with regards to the independent claims. No specific arguments are presented with regards to the additional features cited in the dependent claims.




Respectfully submitted,

/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413        


                                                                                                                                                                                                Conferees:


/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.